Benham, Judge.
Appellant was convicted of escape and sentenced to five years in the penitentiary to run consecutive with any other sentence presently being served by him. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising a point of law which he considered could arguably support an appeal, specifically, that the arresting officer’s identification of appellant was insufficient. Our review of the transcript convinces us otherwise: the officer testified twice that the defendant was the man he arrested after stopping a vehicle matching the description of a stolen vehicle for which he had been alerted to look.
In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. The record shows that appellant was lawfully incarcerated at the Georgia State Prison at Reidsville, that a routine inspection revealed that appellant was missing from his cell and that a dummy was in appellant’s bed, and that appellant was arrested the next day after a short chase by the arresting officer. We are satisfied that the evidence produced at trial was sufficient to authorize any rational trier of fact to find appellant guilty beyond a reasonable doubt of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).

Judgment affirmed.


Banke, C. J., and McMurray, P. J., concur.